Exhibit 10.4



 

EXECUTION VERSION

 

Amendment No. 1 to Term Credit Agreement

 

AMENDMENT NO. 1 TO TERM CREDIT AGREEMENT, dated as of October 30, 2019 (this
“Amendment”), to the Term Credit Agreement dated as of July 2, 2019 (as amended,
supplemented and modified from time to time, the “Credit Agreement”) among NGL
ENERGY PARTNERS LP, a Delaware limited partnership (“Parent”), NGL ENERGY
OPERATING LLC, a Delaware limited liability company (“Borrower”), each
subsidiary of Parent identified as a “Guarantor” under the Credit Agreement
(together with the Parent, each, a “Guarantor” and collectively, the
“Guarantors”), TORONTO DOMINION (TEXAS) LLC, as administrative agent for the
Secured Parties (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), THE TORONTO-DOMINION BANK, NEW YORK
BRANCH as initial lender (“TD Bank”), each of the financial institutions which
is a signatory hereto or which may from time to time become a party hereto
(individually, a “Lender” and collectively with TD Bank, the “Lenders”), and TD
SECURITIES (USA) LLC, as lead arranger and bookrunner (“TD Securities” and
together with the Administrative Agent and the Lenders, the “Secured Parties”).

 

RECITALS

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;
and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.            Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the respective meanings given to
them in the Credit Agreement.

 

2.            Amendment to Section 1.1 (Certain Defined Terms) of the Credit
Agreement. The following capitalized terms defined in Section 1.1 of the Credit
Agreement are hereby amended as follows:

 

(a)            the defined term “Debt Incurrence Financial Ratio Requirements”
is amended by deleting clause (a) in its entirety which provides “(a) the
Leverage Ratio of the Credit Parties shall not be greater than 4.0 to 1.0” and
inserting in lieu thereof the following:

 

“(a) the Total Leverage Indebtedness Ratio of the Credit Parties shall not be
greater than 4.75 to 1.00.”

 

(b)            the defined term “Senior Secured Indebtedness” is amended by
deleting the term in its entirety and inserting in lieu thereof, the following:

 

“Senior Secured Indebtedness” means, at any time, the sum of (i) Total
Indebtedness and (ii) the outstanding amount of Working Capital Revolving Loans
(as defined in the Existing Credit Agreement) and Swingline Loans (as defined in
the Existing Credit Agreement) owed to Working Capital Revolving Lenders (as
defined in the Existing Credit Agreement), in each case, that is not
subordinated in right of payment to the Secured Obligations and which is secured
by a Lien on any assets or property of any Credit Party or any Subsidiary of any
Credit Party.”

 





 

 

3.            Amendment to Article I (Definitions) of the Credit Agreement.
Article I of the Credit Agreement is hereby amended by adding the following new
Section in its proper numeric order therein:

 

“Section 1.5      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”

 

4.            Amendment to Section 7.10(a) (Redemptions) of the Credit
Agreement. Section 7.10(a) of the Credit Agreement is hereby amended by deleting
the phrase “[Reserved]” and inserting in lieu thereof, the following:

 

“Redeem (whether as a result of mandatory or optional redemption obligations or
rights), purchase, retire or otherwise acquire, directly or indirectly, any of
the Parent’s Equity Interests or any of its Equity Interests that are not owned
by a Credit Party or any wholly-owned Subsidiary thereof or any Equity Interest
of the General Partner or set aside any amount for any such purpose as long as
any principal amount of Term Loans remain outstanding at any time during the
term of this Agreement, except for the redemption, purchase, retirement, or
other acquisition by the Parent of Equity Interests in the Parent or Equity
Interests in the General Partner (A) [reserved], (B) with the net cash proceeds
from a substantially concurrent issuance of new Equity Interests in the Parent
or (C) made in exchange for newly issued Equity Interests in the Parent
(provided that the aggregate amount of redemptions, purchases, retirements or
other acquisitions of Equity Interests in the General Partner pursuant to the
preceding clauses (B) and (C) shall not exceed $200,000,000 in the aggregate
during the period commencing on the Restatement Effective Date (as defined in
the Existing Credit Agreement) until the termination of this Agreement)”

 

5.            Amendment to Section 7.10(b) (Dividends) of the Credit Agreement.
Section 7.10(b) of the Credit Agreement is hereby amended by deleting the phrase
“the Leverage Ratio as of the last day of the fiscal quarter ending immediately
prior to the payment of such Cash Dividend to common unit holders (or if such
Cash Dividend to common unit holders is to be paid on the last day of a fiscal
quarter, the last day of such fiscal quarter) is less than 4.25 to 1.00” where
such phrase appears therein and inserting in lieu thereof, the following:

 

“the Total Leverage Indebtedness Ratio as of the last day of the fiscal quarter
ending immediately prior to the payment of such Cash Dividend to common unit
holders (or if such Cash Dividend to common unit holders is to be paid on the
last day of a fiscal quarter, the last day of such fiscal quarter) is less than
5.00 to 1.00”

 

6.            Amendment to Section 7.11(a) (Financial Covenant – Leverage Ratio)
of the Credit Agreement. Section 7.11(a) of the Credit Agreement is hereby
amended by deleting such provision in its entirety and inserting in lieu thereof
the following:

 

“(a)      [Reserved].”

 



2

 

 

7.            Amendment to Section 7.11(b) (Financial Covenant – Senior Secured
Leverage Ratio) of the Credit Agreement. Section 7.11(b) of the Credit Agreement
is hereby amended by (i) deleting the phrase “3.25 to 1.00” as it appears
immediately after the phrase “to be greater than” at the end of such section and
inserting in lieu thereof the following “the ratio set forth in the table below
under the heading “Maximum Senior Secured Leverage Ratio” opposite the last day
of such fiscal quarter:”, and (ii) inserting the following table that appears at
the end of such section listing the Maximum Senior Secured Leverage Ratio for
the end of specific fiscal quarters:

 

Fiscal Quarter Ending Maximum Senior Secured
Leverage Ratio 9/30/2019 3.25 to 1.0 12/31/2019 and the last day of each fiscal
quarter thereafter 3.50 to 1.0

 

8.            Amendment to Section 7.11(c) (Financial Covenant – Interest
Coverage Ratio) of the Credit Agreement. Section 7.11(c) of the Credit Agreement
is hereby amended by (i) deleting the phrase “2.75 to 1.00” as it appears
immediately after the phrase “to be less than” at the end of such section and
inserting in lieu thereof the following “the ratio set forth in the table below
under the heading “Minimum Interest Coverage Ratio” opposite the last day of
such fiscal quarter:”, and (ii) inserting the following table that appears at
the end of such section listing the Minimum Interest Coverage Ratio for the end
of specific fiscal quarters:

 

Fiscal Quarter Ending Minimum Interest Coverage Ratio 9/30/2019 2.75 to 1.0
12/31/2019 and the last day of each fiscal quarter thereafter 2.50 to 1.0

 

9.            Amendment to Section 7.11(d) (Financial Covenant – Total Leverage
Indebtedness Ratio) of the Credit Agreement. Section 7.11(d) of the Credit
Agreement is hereby amended by (i) deleting the phrase “Maximum Total
Indebtedness Leverage Ratio” as it appears immediately after the phrase “to be
greater than the ratio set forth opposite such fiscal quarter end date in the
table below under the heading” at the end of such section and inserting in lieu
thereof the following “Maximum Total Leverage Indebtedness Ratio”, and
(ii) deleting the table that appears at the end of such section listing the
Maximum Total Leverage Indebtedness Ratio for the end of specific fiscal
quarters and inserting in lieu thereof, the following:

 

Fiscal Quarter Ending Maximum Total Leverage
Indebtedness Ratio 9/30/2019 6.25 to 1.0 12/31/2019 5.75 to 1.0 3/31/2020 5.75
to 1.0 6/30/2020 and the last day of each fiscal quarter thereafter 5.50 to 1.0

 



3

 

 

10.            Amendment to Exhibit D (Compliance Certificate) to the Credit
Agreement. Exhibit D to the Credit Agreement is hereby amended by deleting
clause (e) of such Exhibit in its entirety and inserting in lieu thereof the
following:

 

“(e)      Provided in Annex C to this Certificate are the financial data and
computations of the Leverage Ratio, all of which data and computations are true,
correct and complete; provided that such financial data and computations shall
evidence the Leverage Ratio was not greater than 4.50 to 1.00 as of
September 30, 2019 consistent with the financial covenant set forth in
Section 7.11(a) as in effect on September 30, 2019.”

 

11.            Representations and Warranties; No Default. To induce the Lenders
to enter into this Amendment, each Credit Party that is a party hereto (by
delivery of its respective counterpart to this Amendment) hereby (i) represents
and warrants to the Administrative Agent and the Lenders that after giving
effect to this Amendment, its representations and warranties contained in the
Credit Agreement and other Loan Documents are true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date); (ii) represents and warrants to the Administrative Agent and the Lenders
that it (x) has the requisite power and authority to make, deliver and perform
this Amendment; (y) has taken all necessary corporate, limited liability
company, limited partnership or other action to authorize its execution,
delivery and performance of this Amendment, and (z) has duly executed and
delivered this Amendment and (iii) certifies that no Default or Event of Default
has occurred and is continuing under the Credit Agreement (after giving effect
to this Amendment) or will result from the making of this Amendment.

 

12.            Effectiveness of Amendments. This Amendment shall become
effective upon the first date on which each of the following conditions has been
satisfied:

 

(a)            Amendment Documents. The Administrative Agent shall have received
this Amendment, duly executed and delivered by (i) each of the Credit Parties
and (ii) the Lenders constituting the Required Lenders.

 

(b)            Existing Credit Agreement Amendment Documents. The Administrative
Agent shall have received a written confirmation (or other form of authenticated
notice) from the Borrower or the Parent that an amendment no. 9 to the Existing
Credit Agreement has been duly executed and delivered by each of the parties
thereto required for such amendment’s effectiveness.

 

(c)            Proceedings and Documents. All corporate and other proceedings
pertaining directly to this Amendment and all documents, instruments directly
incident to this Amendment shall be satisfactory to the required Lenders and
their respective counsel and the Administrative Agent shall have received all
such counterpart originals or certified or other copies of such documents as the
Administrative Agent may reasonably request.

 

13.            Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. The amendments contained herein shall
not be construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose, except as expressly
set forth herein, or a consent to any further or future action on the part of
any Credit Party that would require the waiver or consent of the Lenders. Upon
the execution of this Agreement by each of the parties hereto, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 



4

 

 

14.            GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.

 

15.            Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart hereof by facsimile or
email transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

16.            Headings. Section or other headings contained in this Amendment
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.

 

17.            Guarantor Acknowledgement. Each Guarantor party hereto hereby
(i) consents to the modifications to the Credit Agreement contemplated by this
Amendment and (ii) acknowledges and agrees that its guaranty pursuant to
Section 10.18 of the Credit Agreement is, and shall remain, in full force and
effect after giving effect to the Amendment.

 

[Signature Pages Follow]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  BORROWERS’ AGENT AND BORROWER:         NGL ENERGY OPERATING LLC,   a Delaware
limited liability company               By: /s/ Robert “Trey” Karlovich III    
Name: Robert “Trey” Karlovich III     Title: Chief Financial Officer and
Executive Vice President               PARENT:         NGL ENERGY PARTNERS LP,  
      a Delaware limited partnership, in its capacity as Parent and as Guarantor
  By: NGL Energy Holdings, LLC, its general partner               By: /s/ Robert
“Trey” Karlovich III     Name: Robert “Trey” Karlovich III     Title: Chief
Financial Officer and Executive Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

 





 

 

  GUARANTORS:         ANTICLINE DISPOSAL, LLC   CENTENNIAL ENERGY, LLC  
CENTENNIAL GAS LIQUIDS ULC   CHOYA OPERATING, LLC   GRAND MESA PIPELINE, LLC  
NGL CRUDE CUSHING, LLC   NGL CRUDE LOGISTICS, LLC   NGL CRUDE TERMINALS, LLC  
NGL CRUDE TRANSPORTATION, LLC   NGL ENERGY EQUIPMENT, LLC   NGL ENERGY FINANCE
CORP.   NGL ENERGY HOLDINGS II, LLC   NGL ENERGY LOGISTICS, LLC   NGL ENERGY
OPERATING LLC   NGL ENERGY PARTNERS LP   NGL LIQUIDS, LLC   NGL MARINE, LLC  
NGL MILAN INVESTMENTS, LLC   NGL SOUTH RANCH, INC.   NGL SUPPLY TERMINAL
COMPANY, LLC   NGL SUPPLY WHOLESALE, LLC   NGL WATER PIPELINES, LLC   NGL WATER
SOLUTIONS, LLC   NGL WATER SOLUTIONS DJ, LLC   NGL WATER SOLUTIONS EAGLE FORD,
LLC   NGL WATER SOLUTIONS - ORLA SWD, LLC   NGL WATER SOLUTIONS PERMIAN, LLC  
TRANSMONTAIGNE LLC   TRANSMONTAIGNE SERVICES LLC               By: /s/ Robert
“Trey” Karlovich III     Name: Robert “Trey” Karlovich III     Title: Chief
Financial Officer and Executive Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

 





 

 

  SECURED PARTIES:         THE TORONTO-DOMINION BANK, NEW YORK BRANCH   as a
Lender               By: /s/ Wallace Wong     Name: Wallace Wong     Title:
Authorized Signatory               TORONTO DOMINION (TEXAS) LLC,   as
Administrative Agent               By: /s/ Wallace Wong     Name: Wallace Wong  
  Title: Authorized Signatory               TD SECURITIES (USA) LLC,   as lead
arranger and bookrunner               By: /s/ Marin L. Gagliardi     Name: Marin
L. Gagliardi     Title: Managing Director

 

Signature Page to Amendment No. 1 to Credit Agreement

 





 

 



 